Citation Nr: 1720810	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-07 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for throat injury residuals, to include oropharyngeal dysphagia and laryngeal pharyngeal reflux, claimed as due to or aggravated by esophagogastroduodenoscopy (EGD) performed by VA in early 2009.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son



  
ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant is a Veteran who served on active duty in the Army from October 1950 to July 1952.  This appeal initially came before the Board of Veterans' Appeals (Board or BVA) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded the appeal in June 2015.

As directed in the Board's June 2015 Remand, the RO issued an initial Statement of the Case (SOC) in September 2016 addressing whether new and material evidence had been received to reopen claims of entitlement to service connection for a right foot disability, a left foot disability, or a left leg disability and addressing a claim of entitlement to service connection for a right leg disability.  The June 2015 Remand advised the Veteran that the Board had no jurisdiction beyond the direction to the RO to issue an initial SOC.  The electronic record does not reflect that the Veteran submitted a timely substantive appeal to the Board after the September 2016 SOC was issued.  The Board has no further jurisdiction of those matters, since no claim addressed in the September 2016 SOC is before the Board for appellate review.

The Veteran and his son testified before the undersigned by Videoconference Hearing in April 2015.  The transcript of that hearing is associated with the Virtual VA portion of the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In its 2015 Remand, the Board noted that the Veteran alleged injury due to VA treatment received in about February 2009.  Unfortunately, records of the Veteran's VA treatment in February 2009 were not associated with the claims filed.  The Board therefore directed that VA clinical records from December 2008 to March 2009 be obtained and associated with the record.

Four groups of VA Compensation and Pension Record Interchange (CAPRI) records were associated with the clinical record in September 2016.  One group, consisting of 43 pages, reflects that the Veteran underwent an EGD and colonoscopy on February 2, 2009.  Ten pages of CAPRI records added that same date reflect that the Veteran underwent EGD and colonoscopy on February 2, 2009.  

A group of CAPRI records which is 97 pages in length includes three clinical notes reflecting that the Veteran underwent EGD and colonoscopy on February 2, 2009, but also includes three clinical notes reflecting that the Veteran underwent EGD and colonoscopy on January 30, 2009.  Additionally, two clinical notes dated January 29, 2009 reflect that the Veteran reported for EGD and colonoscopy on January 29, 2009, but the Veteran's blood pressure was found to be too high to permit him to undergo an invasive procedure.  These notes reflect that the Veteran was told to return the following day, January 30, 2009, with instructions to take his regular daily blood pressure control medications.  There appears to be evidence that the Veteran signed a consent form for a January 30 procedure.

The reviewer who provided an August 2016 medical opinion concluded that the Veteran underwent EGD and colonoscopy on February 2, 2009.  However, the reviewer did not discuss the conflicting evidence that the procedure was performed on January 30, 2009.  Compare January 30, 2009 VA Gastroenterology Procedure Note with February 2, 2009 VA Gastroenterology Procedure Consult.  Thus, it is unclear when the procedure or procedures were done.

Moreover, some clinical notes about the Veteran's EGD require review of scanned attachments using VISTA (Veterans Health Information Systems and Technology Architecture).  See January 30, 2009 Informed Consent; January 30, 2009 Doctors Orders; January 30, 2009 Gastroenterology Procedure Note; February 2, 2009 Gastroenterology Procedure Consult.   The Board is unable to determine whether the reviewer who provided the 2016 opinion reviewed any information not directly accessible from VBMS.  In any event, these records do not appear to be part of the record currently before the Board.

The 2016 opinion is incomplete for rating purposes, since it does not reflect that there is any conflicting evidence as to the date or dates the EGD at issue was performed.  The Board cannot rely on an opinion regarding the outcome of an EGD performed by VA if there is doubt as to when the procedure was performed and whether all records pertinent to the performance of the procedure were considered.  An addendum to the opinion of record, or another examination, is required to secure a fully adequate medical advisory opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain the Veteran's complete clinical records from January 15, 2009 to February 15, 2009.  Each attachment to any clinical note during that period that is scanned into VISTA should be obtained and associated with the electronic VBMS record.  Specifically, descriptions of the procedures in detail should be obtained.

The AOJ should request that the VA Medical Center provide administrative records which identify the services used by the Veteran on January 30, 2009 and on February 2, 2009.  Records which would show when the Veteran entered and left the facility on each date, and which show what locations within the facility at which the Veteran was treated and what services, supplies, and medications were used for the Veteran on each day, should be associated with the clinical record.  

The physician who apparently conducted the EGD at issue, on either January 30, 2009 or February 2, 2009, P.A.F., MD, Internal Medicine/Gastroenterology, should be asked to provide a written statement which identifies the date or dates on which the physician performed an EGD on the Veteran.  If this provider is not available, the administrative officer responsible for control of usage of the area in which an EGD would have been performed on either or both of those dates should be asked to provide a written statement summarizing the Veteran's presence in that area on January 30, 2009 and February 2, 2009.  If procedures were conducted both days, that should be indicated and all records obtained.

3.  The AOJ should obtain complete records of the Veteran's treatment by any speech pathology provider in 2008 through 2010.  In particular, the Board notes that the record appears to include excerpts from a note regarding speech pathology evaluation of the Veteran in August 2009, but it is unclear whether the entire original treatment note is of record.  

4.  VA clinical records since May 1, 2017 should be associated with the VBMS electronic record available for appellate review.

5.  The Veteran should be afforded an opportunity to submit or identify any non-VA records relevant to his claim that he suffered additional disability as the result of VA treatment provided in January 2009 or February 2009 or that such additional disability resulted from fault on the part of VA, or from an unforeseeable event.  

6.  The reviewer who provided a September 2016 VA medical opinion, or a reviewer with appropriate expertise, should be asked to review the Veteran's records.  The provider should address the following:  

Identify the date or dates on which the Veteran was evaluated by EGD in January 2009 and February 2009.  Explain why the date(s) identified is/are accurate.  

Opine as to whether it is at least as likely as not (a 50 percent or greater probability) that an EGD performed by VA in early 2009 caused or aggravated dysphagia and/or laryngeal pharyngeal reflux.  

If an EGD performed in early 2009 aggravated dysphagia and/or laryngeal pharyngeal reflux, the reviewer should identify the onset date of the aggravation and whether such aggravation remains present or has resolved, and the approximate date of resolution, if resolved.

The provider should indicate whether the proximate cause of the identified additional or aggravated disability/symptoms was either (i) VA fault in furnishing the surgery, (ii) an event not reasonably foreseeable or (iii) neither (i) nor (ii).

If the reviewer indicates that records obtained do not change or cause alteration of the prior opinion, that should be set out and explained.

If the reviewer determines that in-person examination of the Veteran is required, such examination should be scheduled.  The Veteran is hereby advised of the consequences of failure to report for a VA examination.  38 C.F.R. § 3.655 (2016).  A copy of the notice to the Veteran advising him of the date, time, and place of the scheduled examination must be associated with the electronic record if the Veteran does not report for examination.  

After the above development has been completed, readjudicate the claim on appeal. If any benefit sought on appeal remains denied, furnish the Veteran and his representative/attorney a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



